           Case 1:21-cv-01032-PAE Document 18 Filed 04/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    SIETEL SINGH GILL, individually and on behalf
    of other similarly situated individuals,
                                                                           21 Civ. 1032 (PAE)
                                         Plaintiff,
                         -v-                                                      ORDER

    NATIONAL FOOTBALL LEAGUE, a New York
    unincorporated association, and NFL ENTERPRISES
    LLC, a Delaware limited liability company,

                                         Defendants.


PAUL A. ENGELMAYER, District Judge:

         On April 8, 2021, defendants filed a motion to dismiss the complaint under Rule 12(b) of

the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has 21 days after the

service of a motion under Rule 12(b) to amend the complaint once as a matter of course.

         Accordingly, it is hereby ORDERED that plaintiff shall file any amended complaint by

April 29, 2021. No further opportunities to amend will ordinarily be granted. If plaintiff does

amend, by May 20, 2021, defendants shall: (1) file an answer; (2) file a new motion to dismiss;

or (3) submit a letter to the Court, copying plaintiff, stating that they rely on the previously filed

motion to dismiss.1

         It is further ORDERED that if no amended complaint is filed, plaintiff shall serve any

opposition to the motion to dismiss by April 29, 2021. Defendants’ reply, if any, shall be served

by May 13, 2021. At the time any reply is served, the moving party shall supply the Court with a




1
 If defendants file a new motion to dismiss or rely on their previous motion, plaintiff’s
opposition will be due 14 days thereafter, and defendants’ reply, if any, will be due seven days
after that.
         Case 1:21-cv-01032-PAE Document 18 Filed 04/09/21 Page 2 of 2




courtesy copy of all motion papers by attaching them as PDF files to a single email addressed to

EngelmayerNYSDChambers@nysd.uscourts.gov.

       The Court will determine later, after receipt of plaintiff’s anticipated brief opposing a

motion to dismiss the current or amended complaint, whether to schedule oral argument.


       SO ORDERED.


                                                            PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: April 9, 2021
       New York, New York




                                                 2
